Per curiam.
O. H. Williamson was charged with violating several disciplinary standards and admitted a violation of Standard 23 of Bar Rule 4-102 which deals with one’s failure to return unearned fees paid in advance. Based upon his admission of the one violation above, he requests voluntary discipline in the form of a private reprimand. In answer to this request, on May 10, 1985, the State Bar presented evidence of a private reprimand which petitioner had previously received in an unrelated disciplinary proceeding for his violation of Standards 4 and 44 of Bar Rule 4-102.
On December 12, 1985, the State Bar filed its second amended response, matters in aggravation of discipline requested by petitioner, and evidence that he had received a form letter of admonition in another unrelated disciplinary matter in which petitioner had violated Standards 44 and 68 of Bar Rule 4-102. The Special Master, in view of these facts, stated that a greater imposition of punishment than that requested by petitioner is justified. Based upon the fact that petitioner has been disciplined in two cases, prior to this case, for misconduct similar to that found in the present case, the State Disciplinary Board recommends that petitioner be disbarred from the practice of law in the State of Georgia pursuant to Bar Rule 4-103.
In lieu of this recommendation this Court suspends petitioner’s rights to practice law for one year from the date of this order, after which he is automatically reinstated to the practice of law in this State provided he has made restitution of the balance due in the fee matter in this case.

All the Justices concur.